OPINION OF THE COURT
Memorandum.
Final judgment unanimously modified by striking the award of attorney’s fees, and, as so modified, affirmed, without costs.
Real Property Law § 234 confers upon a tenant a reciprocal right to recover reasonable legal fees "incurred” if the lease permits the landlord to recover legal fees as against the tenant. In the instant case, the tenant was represented by a publicly funded legal services organization and was not required to pay for the legal services rendered. Since the term "incurred” means that the party is liable for the expense (see, Rubin v Empire Mut. Ins. Co., 25 NY2d 426), the tenant did not incur legal fees within the meaning of said section.
Di Paola, P. J., Slifkin and Widlitz, JJ., concur.